Citation Nr: 1542820	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  10-23 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for low back arthritis, to include as a result of in-service herbicide exposure, claimed as rheumatoid arthritis.

2. Entitlement to service connection for a gastrointestinal disorder, to include ulcerative colitis, gastroesophageal reflux disease (GERD), and celiac disease, as a result of in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1956 to January 1960 and from November 1960 to November 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. Jurisdiction of the Veteran's claims is currently held by the RO in Philadelphia, Pennsylvania. In March 2015, the Board remanded the claim for additional development and adjudicative action. 

The Veteran filed a claim for rheumatoid arthritis, claiming back, neck and shoulder pain. The Veteran has a diagnosis of low back degenerative disc disease (arthritis) during the appeal period. A claim is not necessarily limited in scope to a single or particular diagnosis and should be construed based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed in processing that claim. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). Here, the Veteran reasonably expected his claim to encompass all of his arthritis symptoms and diagnoses, not only his claimed rheumatoid arthritis. The appeal is recharacterized accordingly on the title page.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Resolving the benefit of the doubt in his favor, the Veteran's current low back arthritis is etiologically related to his active military service.

2. The Veteran's current gastrointestinal disorders are not etiologically related to his active military service.


CONCLUSIONS OF LAW

1. The criteria for service connection for low back arthritis have been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2. The criteria for service connection for a gastrointestinal disorder, to include ulcerative colitis, GERD, and celiac disease, as a result of in-service herbicide exposure, have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. 
§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter sent in March 2008.

All available relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible. The evidence of record includes the Veteran's Report of Separation Form (DD Form 214), service treatment records, service personnel records, VA medical records, private medical records, and lay statements from the Veteran.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a). In McLendon v. Nicholson, 20 Vet. App. 79, 81-85 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations, which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

The standards of McLendon are not met with respect to the claim for a gastrointestinal disorder. The Veteran's VA treatment records reflect diagnoses of ulcerative colitis, GERD, and celiac disease in the Veteran's November 2014 VA treatment records. The Veteran reports that the symptoms that led to these diagnoses began in 1998. See May 2008 Statement by Veteran. No competent medical evidence establishes that the Veteran's claimed gastrointestinal disorders manifested in service or that any presumptive service connection regulations are met. The Veteran has not claimed that his current claimed gastrointestinal disorders are related to an in-service event, injury or disease. Thus, the McLendon factors are not satisfied and, therefore, a VA medical examination is not required to decide this claim. See McLendon, 20 Vet. App. 79, 82 (2006).

The AMC substantially complied with the Board's March 2015 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). The AMC sent the Veteran notice of the requirements to support a claim for secondary service connection, obtained and associated the Veteran's outstanding VA treatment records, found that the record did not suggest a link between the Veteran's claimed disabilities and his military service or service-connected disabilities, and readjudicated the claims. The AMC has complied with the Board's instructions.

All necessary assistance has been provided to the Veteran. The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim. The Board is unaware of any such evidence.

Service Connection 

Service connection on a direct basis is merited if there is evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Arthritis is defined as a chronic disease in section 3.309(a), therefore the provisions of subsection 3.303(b) for chronic disabilities apply, and a claim for this disability may be established by evidence of a continuity of symptomatology since service. See Walker, 708 F.3d at 1338-39. Certain chronic disabilities, to include arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Secondary service connection may be established for a disability, which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The United States Court of Appeals for Veterans Claims has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disease or injury.  Id.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Low Back Arthritis

The Veteran's service treatment records show that he was treated for low back pain in February 1966, November 1972, and April 1976. His November 1978 medical examination in connection with his separation from active military service noted that the Veteran had an abnormal spine and low back syndrome. The Veteran's July 2007 VA medical examination shows degenerative disc disease of the spine, and the Veteran's August 2007 VA medical examination showed a chronic lumbar strain and mild degenerative disc disease of L5-S1. The Veteran alleges that his arthritis has manifested itself with the same symptoms since his active military service. Resolving the benefit of the doubt in his favor, the Veteran's low back arthritis was manifest to a compensable degree within one year of service, and he is entitled to service connection on a presumptive basis. See 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Gastrointestinal Disorders

The Veteran contends that his gastrointestinal disorders of GERD, ulcerative colitis, and celiac disease were caused by his exposure to Agent Orange while on active military service in Vietnam. The Veteran's November 2014 VA treatment records show that he has current diagnoses of ulcerative colitis, GERD, and celiac disease.

The Veteran's service treatment records show that the Veteran was treated in August 1965 for hepatitis with nausea. In March 1970, the Veteran was treated for the flu with accompanying vomiting and diarrhea. In May 1977, the Veteran complained of cold, clammy skin; constant headaches; stiffness; and an upset stomach for two to three weeks. He was seen twice in September 1978 complaining of constipation, which was treated with laxatives. 

There is no evidence to suggest that the Veteran's current ulcerative colitis, GERD, or celiac disease are related to these general stomach complaints in service. The Veteran does not make any such allegations. The Veteran has continually asserted that his gastrointestinal disorders are a result of the Agent Orange he was exposed to while on active military service in Vietnam. See May 2008 Veteran Statement, July 2008 Notice of Disagreement, and March, July, and September 2015 Veteran Statements. 

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 U.S.C.A. § 1116(a).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 
38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia. 38 C.F.R. § 3.309(e).

While the Veteran has the required service in Vietnam, the Veteran's claimed ulcerative colitis, GERD, and celiac disease are not on the list of diseases entitled to presumptive service connection because of exposure to herbicide agents.

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. See 68 Fed. Reg. 27,630 (May 20, 2003). VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research. See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999);61 Fed. Reg. 57,586-589 (1996). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 1171 (1998). 

In making all determinations, the Board must fully consider the lay assertions of record. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

A medically untrained layperson such as the Veteran is competent to report symptoms. However, he is not competent to opine on a complicated question of etiology, such as a nexus between gastrointestinal disorders and herbicide exposure. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

A May 2012 letter from Dr. A.B. states that the Veteran experienced gastrointestinal symptoms after surgery for his service-connected abdominal aneurysm. However, this letter notes the Veteran's history of gastrointestinal disorders and does not opine that the Veteran's gastrointestinal disorders are related in any way to his service-connected abdominal aneurysm. The Veteran does not allege that his gastrointestinal disorders are related to his service-connected abdominal aneurysm. 

In the January 2015 Informal Hearing Presentation, the Veteran's representative argues that the Veteran's November 2012 medical examination and opinion were provided by an unqualified examiner because the examiner specializes in pediatrics. The Court has held that there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties. Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992). Both the Court and the Federal Circuit have held that the Board is entitled to presume the competence of a VA examiner and that specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption. See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)). The Court held in Cox at 569 that "the Board is entitled to assume the competence of a VA examiner." See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners). However, the representative has only pointed out that the VA physician has a specialty in pediatrics and has not pointed to any ways in which that rendered the VA medical opinion unreliable or inaccurate.

In fact, the representative goes on to rely on the November 2012 VA medical examiner's opinion in order to allege that the RO made a mistake when it did not develop the Veteran's claim as a claim secondary to his service-connected diabetes mellitus, type II. The representative alleged that the VA medical examiner provided a positive association between the Veteran's rheumatoid issue, colitis and diabetes. However, the VA medical examiner opined that the Veteran's diabetes mellitus, type II, was more likely than not due to his possible rheumatologic illness, include ulcerative colitis and celiac sprue/B12/folate. In spite of this negative VA medical opinion, the Veteran was granted service connection for diabetes mellitus, type II, on a presumptive basis. The November 2012 VA medical opinion did not provide any evidence that the Veteran's gastrointestinal disorders were caused by his service-connected diabetes mellitus, type II.

There is no competent evidence in the record to provide a nexus between the Veteran's presumed herbicide exposure and his current gastrointestinal disorders. In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for low back arthritis is granted.

Service connection for a gastrointestinal disorder is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


